Dear Secretary Camahan:
You have submitted a proposed fair ballot language statement for Senate Substitute for Senate Committee Substitute for House Committee Substitute for House Bill No. 1764. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri law to deny the government authority to penalize citizens for refusing to purchase private health insurance or infringe upon the right to offer or accept direct payment for lawful healthcare services. The amendment will also modify laws regarding the liquidation of certain domestic insurance companies.
  A "no" vote will not change the current Missouri law regarding private health insurance, lawful healthcare services, and the liquidation of certain domestic insurance companies.
  If passed, this measure will have no impact on taxes.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the *Page 2 
legislation, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  CHRIS KOSTER Attorney General